Title: [April 20. Monday 1778.]
From: Adams, John
To: 


      April 20. Monday 1778. My Son had been with me since Saturday. This was delicious repast for me: but I was somewhat mortified to find that this Child among the Pupills at School the Pension and my American Servant among the Domesticks of the Hotel, learned more french in a day than I could learn in a Week with all my Books.
      Dined with the Dutchess D’Anville, at the Hotel de Rochefaucault, with the Duke de la Rochefoucault her Son, her Daughter and Grand Daughter whom the Duke afterwards married, with a dispensation from the Pope, with a large Company of Dukes, Abbes and Men of Science and Learning among whom was Mr. Condorcet, a Philosopher with a face as pale or rather as white as a Sheet of paper, I suppose from hard Study. The Dutchess D’Anville and her Son, the great Friends of Monsieur Turgot, were said to have great Influence with the Royal Accademy of Sciences, to make members at pleasure, and the Secretary perpetuel Mr. D’Alembert, was said to have been of their Creation as was Mr. Condorcet afterwards. His Gratitude, a few Years after this, will be recorded in History. This Family was beloved in France, and had a reputation for Patriotism, that is of such Kind of Patriotism as was allowed to exist and be esteemed in that Kingdom, where no Man as Montesqueu says must esteem himself or his Country too much. Un homme capable de s’estimer beaucoup, was a dangerous Subject, in a Monarchy.
      Recollecting as I did the Expedition of the Duke D’Anville against America, and the great Commotion in the Massachusetts, and the Marches of the Militia to defend Boston, when his Squadron and Army were expected to attack that Town, it appeared a very singular Thing that I should be very happy in his House at Paris at a splendid Dinner with his family. But greater Vicissitudes than this have become more familiar to me, since that time. The Lady appeared to me to possess a great Understanding and great Information.
      In the Evening We visited Mr. Lloyd of Maryland, and his handsome English Lady. Here We saw Mr. Diggs.
     